         4:14-bk-14463 Doc#: 67 Filed: 06/25/20 Entered: 06/25/20 15:35:27 Page 1 of 1
                                                                                             GO11 - 3(b)/ / BS   /76
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

IN RE:    Zantreece Le'Mon Mcferguson                                   CASE NO:         4:14-bk-14463 J
                                                                                              Chapter 13

                              CHAPTER 13 ORDER WITHDRAWING
                        TRUSTEE'S MOTION TO DISMISS UPON CONDITIONS

   Before the court is the Motion to Dismiss, Docket Entry [33], filed by the Trustee on 08/15/2019 for the

reason that the debtor's plan cannot be completed within a period of sixty months. The motion was set for

hearing on 06/23/2020. Prior to the hearing, the motion was settled, and a hearing was not necessary. The

court finds that the Trustee's motion is withdrawn conditioned upon:

         The Debtor shall, on or before 7/25/20 pay a sufficient sum to the Trustee's office to
         allow the case to be COMPLETED AND CLOSED.

   IT IS ORDERED that the Trustee's Motion to Dismiss is hereby withdrawn conditioned upon the debtor

complying with the above provision(s). If the debtor fails to comply with the provision(s), the Trustee's Motion

to Dismiss shall be granted and the case dismissed without further notice or hearing .



Date: 06/25/2020                                                         /s/ Phyllis M. Jones
                                                                          Phyllis M. Jones
                                                                       U.S. Bankruptcy Judge


cc: Mark T. McCarty, Trustee

     Kent Pray (Noticed by ECF)
     P O Box 94224
     North Little Rock, AR 72190

     Zantreece Le'Mon Mcferguson
     2519 South Arch Street
     Little Rock, AR 72206
